Title: To Alexander Hamilton from Jeremiah Olney, 7 November 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 7th November 1792

The refusal of Credit to Mr. Edward Dexter on the Sixth Instant for the amount of the duties on the Cargo of the Brigantine Neptune (Consisting of one Hundred and Twenty Two Hogsheads and Twenty Three Teirces of Melasses &c.) Stephen Peirce Master, which entered at my office on the Said Sixth Instant, from Surinam, being the Property of Welcome Arnold Esquire and which was by him Transferred to the said Edward Dexter on the Fifth Instant—was founded on the Ground of Probability that said Transfer was Collusive and made with intent to effect a Further Credit in evasion of the Law, 1st. Because Mr. Arnold had a Bond then in Suit and remained unpaid which by Law deprived him of a Further Credit during his delinquency—2ndly as Mr. Arnold had previously to this (in the month of September 1792) effected a Further Credit (His said bond being then in Suit) in three Instances, by Similar Transfers, one to Mr. Stephen Dexter of the Brigantine Samuel with all her Cargo, and the other Two to Edward Dexter for the Cargoes of the Brigantine Harriot and Sloop Sally—which Cargoes after being unladen were deposited in Mr. Arnolds Stores and himself and Clerks generally attended the unlading—3rdly. that Mr. Arnold Suffered considerably for the want of Melasses (being reduced to the Necessity of borrowing from Several Persons) to work his Distillery in order to Compleat a Cargo of Rum for the Brigantine Betsey bound for Copenhagen and now awaiting with Eighty Six Hogsheads and Two Barrels of Rum, as part of her Cargo, on Board—4thly. the improbability that Mr. Arnold would make a Real Sale of a Cargo of Melasses which he so much wanted for immediate use, to Mr. Edward Dexter, who has but lately opened a Store in this Town, and could not, in all probability, have occasion for (or means in his power to make a real purchase of) upwards of Fourteen Thousand gallons of Melasses which at half a Dollar a Gallon being the lowest price, would amount to upwards of Seven thousand Dollars, and lastly that it is very unusual for Merchants to buye or Sell whole Cargoes of Merchandize by the lump.
To Shew the Probability that the Transfer of the Brigantine Samuels Cargo to Mr. Stephen Dexter, was also Collusive, it is proper further to observe, that he expected a Ship of 231 Tons burthen from the same place, with a larger quantity of the same Kind of Merchandize; and which did actually arrive here in about Three Weeks after the Samuel.

Jereh. Olney Collr.

 